DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Pub. 2006/0097305).
Claim 1:  Lee discloses a structure, in Fig. 4 and paragraph 67, comprising: 
a semiconductor substrate (11; Fig. 1, paragraph 37); and 
a conductor-insulator-conductor capacitor (21, 22A, 22B and 23) over the semiconductor substrate (11), comprising: 
a first conductor (21); 
a dielectric layer (22A) over the first conductor (21), wherein the dielectric layer (22A) does not contain tantalum; 
a nitrogenous film (22B; paragraph 113) over the dielectric layer (22A); and 
a second conductor (23) over the nitrogenous film (22B).
Claim 9:  Lee discloses the structure according to claim 1, wherein the dielectric layer (22A) comprises at least one of hafnium oxide (HfO2), zirconium oxide (ZrO), or aluminium (II) oxide (AIO).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Miyazaki (U.S. Patent 5,406,447).
Claim 2:  Lee discloses the structure according to claim 1.
Lee appears not to explicitly disclose wherein the conductor-insulator-conductor capacitor comprises: a blocking layer over the nitrogenous film.
Miyazaki, however, in Fig. 3(C) and in column 6, lines 31-39, discloses a blocking layer (35) over the dielectric layer (17) in order to have a more reliable capacitor by preventing the dielectric from growing a spurious oxide film (column 1, lines 55-63).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Lee with the disclosure of Miyazaki to have made a blocking layer over the dielectric layer, which has the nitrogenous film, in order to have a more reliable capacitor by preventing the dielectric from growing a spurious oxide film (column 1, lines 55-63 of Miyazaki).  Lee in view of Miyazaki would therefore disclose the conductor-insulator-conductor capacitor comprises: a blocking layer over the nitrogenous film.
Claim 3:  Lee in view of Miyazaki discloses the structure according to claim 2, and Miyazaki further discloses wherein the blocking layer (35) comprises at least one of nitrogenous tantalum (Ta), tantalum nitride (TaN), or titanium nitride (TiN) (column 5, lines 39-51 and column 4, line 65 – column 5, line 10).
Claim 4:  Lee in view of Miyazaki discloses the structure according to claim 2, and Miyazaki further discloses wherein: 
the blocking layer (35) comprises at least two blocking films (composite film of barrier metals), and 
each of the at least two blocking films (composite film of barrier metals) comprises at least one of tantalum, tantalum nitride, or titanium nitride (column 5, lines 39-51 and column 4, line 65 – column 5, line 10).
Claim 5:  Lee in view of Miyazaki discloses the structure according to claim 4, and Miyazaki further discloses wherein each of the at least two blocking films (composite film of barrier metals) comprises nitrogenous tantalum, tantalum nitride, or titanium nitride (column 5, lines 39-51 and column 4, line 65 – column 5, line 10).
Claim 8:  Lee in view of Miyazaki discloses the structure according to claim 2, and since Miyazaki in Fig. 3(C) discloses the blocking layer (35) is disposed between the dielectric layer (17) and the second conductor (21) and Lee discloses the nitrogenous film (22B) is part of the film 22, Lee in view of Miyazaki would therefore disclose wherein the blocking layer (35 of Miyazaki) is disposed between the nitrogenous film (22B of Lee) and the second conductor (23 of Lee).

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Miyazaki as applied to claim 2 above, and further in view of Moon (U.S. Pub. 2007/0222071).
Claims 6 and 7:  Lee in view of Miyazaki discloses the structure according to claim 2.
Lee in view of Miyazaki appears not to explicitly disclose wherein: 
the blocking layer comprises a plurality of first blocking films and a plurality of second blocking films, 
the plurality of first blocking films are over the nitrogenous film and comprise titanium nitride, 
the plurality of second blocking films are over the plurality of first blocking films and comprise tantalum nitride, and 
the plurality of first blocking films are nitrogenous titanium nitride films, and the plurality of second blocking films are nitrogenous tantalum nitride films.
Moon, however, in Fig. 9 and in paragraphs 41 and 47, discloses a blocking layer (410a-410N and 414a-414N) having a plurality of first blocking films (410a and 414a, and 4101 and 4141) and a plurality of second blocking films (4102 and 4142, and 4103 and 4143, when N=3),
the plurality of first blocking films (410a and 414a, and 4101 and 4141) are over the nitrogenous film (406a) and comprise titanium nitride, 
the plurality of second blocking films (4102 and 4142, and 4103 and 4143) are over the plurality of first blocking films (410a and 414a, and 4101 and 4141) and comprise tantalum nitride, and
the plurality of first blocking films (410a and 414a, and 4101 and 4141) are nitrogenous titanium nitride films, and the plurality of second blocking films (4102 and 4142, and 4103 and 4143) are nitrogenous tantalum nitride films in order to increase oxidation resistance.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Lee in view of Miyazaki with the disclosure of Moon to have made the blocking layer comprises a plurality of first blocking films and a plurality of second blocking films, 
the plurality of first blocking films are over the nitrogenous film and comprise titanium nitride, 
the plurality of second blocking films are over the plurality of first blocking films and comprise tantalum nitride, and 
the plurality of first blocking films are nitrogenous titanium nitride films, and the plurality of second blocking films are nitrogenous tantalum nitride films in order to increase oxidation resistance (paragraph 47 of Moon).

Claim(s) 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (U.S. Patent 5,406,447) in view of Moon (U.S. Pub. 2007/0222071).
Claim 10:  Miyazaki discloses in Fig. 3(C) and column 6, lines 3-47, a structure comprising: 
a semiconductor substrate (11); and 
a conductor-insulator-conductor capacitor (MIM capacitor) disposed over the semiconductor substrate (11), comprising: 
a first conductor (13); 
a dielectric layer (17) over the first conductor (13); 
a first blocking film (35) over the dielectric (17), wherein the first blocking film (35) comprises titanium nitride (column 5, lines 39-51 and column 4, line 65 – column 5, line 10); and
a second conductor (21) over the first blocking film (35).
Miyazaki appears not to explicitly disclose 
a first nitrogenous film over the dielectric layer; 
the first blocking film over the first nitrogenous film and contacting the first nitrogenous film; 
a second blocking film over the first blocking film, wherein the second blocking film comprises tantalum nitride; and
the second conductor over the second blocking film.
Moon, however, in Fig. 9 and in paragraphs 41 and 47, discloses a first nitrogenous film (410a) over the dielectric layer (ILD of 404); 
the first blocking film (4141) over the first nitrogenous film (410a) and contacting the first nitrogenous film (410a); 
a second blocking film (4142, when N=2) over the first blocking film (4141), wherein the second blocking film (4142) comprises tantalum nitride; and
the second conductor (412) over the second blocking film (4142) in order to increase oxidation resistance. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Miyazaki with the disclosure of Moon to have made a first nitrogenous film over the dielectric layer; the first blocking film over the first nitrogenous film and contacting the first nitrogenous film;  a second blocking film over the first blocking film, wherein the second blocking film comprises tantalum nitride; and the second conductor over the second blocking film in order to increase oxidation resistance (paragraph 47 of Moon).
Claims 11 and 12:  Miyazaki in view of Moon discloses the structure according to claim 10.
Miyazaki in view of Moon, as applied to claim 10, appears not to explicitly disclose wherein the conductor-insulator-conductor capacitor comprises: 
a second nitrogenous film between the first blocking film and the second blocking film; and 
a third nitrogenous film between the second blocking film and the second conductor.
Moon, however, in Fig. 9 and paragraph 41, further discloses a second nitrogenous film (4101) between the first blocking film (4141) and the second blocking film (4142); and 
a third nitrogenous film (4102) between the second blocking film (4142) and the second conductor (412) in order to increase oxidation resistance (paragraph 47).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Miyazaki in view of Moon, as applied to claim 10, with the further disclosure of Moon to have made a second nitrogenous film between the first blocking film and the second blocking film; and a third nitrogenous film between the second blocking film and the second conductor in order to increase oxidation resistance (paragraph 47 of Moon).  
Miyazaki in view of Moon would therefore disclose the conductor-insulator-conductor capacitor comprises: 
a second nitrogenous film between the first blocking film and the second blocking film; and 
a third nitrogenous film between the second blocking film and the second conductor.
Claim 13:  Miyazaki in view of Moon discloses the structure according to claim 10.
Miyazaki in view of Moon, as applied to claim 10, appears not to explicitly disclose wherein the conductor-insulator-conductor capacitor comprises: a second nitrogenous film between the second blocking film and the second conductor.
Moon, however, in Fig. 9 and paragraph 41, further discloses a second nitrogenous film (4102) between the second blocking film (4142) and the second conductor (412) in order to increase oxidation resistance (paragraph 47).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Miyazaki in view of Moon, as applied to claim 10, with the further disclosure of Moon to have made a second nitrogenous film between the second blocking film and the second conductor in order to increase oxidation resistance (paragraph 47 of Moon).    
Miyazaki in view of Moon would therefore disclose the conductor-insulator-conductor capacitor comprises: 
a second nitrogenous film between the second blocking film and the second conductor
Claim 14:  Miyazaki in view of Moon discloses the structure according to claim 10, and Miyazaki further discloses wherein the dielectric layer (17) comprises at least one of hafnium oxide (HfO2), zirconium oxide (ZrO), tantalum oxide (TaO), or aluminum (II) oxide (AIO) (column 6, lines 17-21).
Claims 15 and 20:  Miyazaki discloses in Fig. 3(C) and column 6, lines 3-47, a structure comprising: 
a semiconductor substrate (11); and 
a conductor-insulator-conductor capacitor (MIM capacitor) disposed over the semiconductor substrate (11), comprising: 
a first conductor (13); 
a dielectric layer (17) over the first conductor (13); 
a first blocking film (35) over the dielectric layer; and 
a second conductor (21) over the first blocking film (35).
Miyazaki appears not to explicitly disclose a first nitrogenous film over the dielectric layer;
the first blocking film over the first nitrogenous film;
a second nitrogenous film over the first blocking film; 
a second blocking film over the second nitrogenous film; 
the second conductor over the second blocking film; and
a third nitrogenous film between the second blocking film and the second conductor.
Moon, however, in Fig. 9 and in paragraphs 41 and 47, discloses a first nitrogenous film (410a) over the dielectric layer (ILD of 404); 
the first blocking film (4141) over the first nitrogenous film (410a); 
a second nitrogenous film (4101) over the first blocking film (4141);
a second blocking film (4142, when N=2) over the second nitrogenous film (4101); 
the second conductor (412) over the second blocking film (4142) and
a third nitrogenous film (4102) between the second blocking film (4142) and the second conductor (412) in order to increase oxidation resistance. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Miyazaki with the disclosure of Moon to have made a first nitrogenous film over the dielectric layer; the first blocking film over the first nitrogenous film;a second nitrogenous film over the first blocking film; a second blocking film over the second nitrogenous film; the second conductor over the second blocking film; and a third nitrogenous film between the second blocking film and the second conductor in order to increase oxidation resistance (paragraph 47 of Moon).
Claim 16:  Miyazaki in view of Moon discloses the structure of claim 15, and Miyazaki further discloses wherein the first blocking film (35) comprises titanium nitride (column 5, lines 39-51 and column 4, line 65 – column 5, line 10). 
Claim 17:  Miyazaki in view of Moon discloses the structure of claim 16, and Moon further discloses wherein the second blocking film (4142) comprises tantalum nitride (paragraph 47).
Claim 18:  Miyazaki in view of Moon discloses the structure of claim 15, and Moon further discloses wherein the second blocking film (4142) comprises tantalum nitride (paragraph 47).
Claim 19:  Miyazaki in view of Moon discloses the structure of claim 15, and Miyazaki further discloses wherein the dielectric layer (17) does not contain tantalum (17 can be SrTiO3; column 3, lines 59-66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822